Citation Nr: 0612823	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-39 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which declined to reopen the veteran's 
previously denied claim for service connection. 


FINDINGS OF FACT

1.  By rating decision dated in May 1968, the RO denied the 
veteran's claim for service connection for a low back 
disorder.  

2.  The last final (unappealed) disallowance of the veteran's 
claim was by the RO in June 2003.

3.  Evidence received since June 2003 is redundant of 
previously submitted evidence and fails to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

1.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a low back 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  See, e.g., VBA Fast Letter 01-13 (February 5, 
2001).  VA does not have a duty to provide the veteran a VA 
examination if the claim is not reopened.  38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2005).  

In this case, the RO complied with VA's notification 
requirements in August 2003 by informing him of the 
information and evidence needed to substantiate his claim to 
reopen.  The veteran indicated in writing that he had recent 
treatment from a private doctor (Dr. O. P. R.).  Upon 
request, the doctor submitted a statement regarding his 
intermittent treatment of the veteran and an opinion 
regarding the etiology of the veteran's back disorder.  As 
will be discussed fully below, this evidence is not 
considered to be new and material; thus, no further 
development is required.

The veteran also testified in his hearing before the 
undersigned that there were VA records from 1966 that were 
missing from the file.  These records were finally determined 
to be unavailable in September 2002, after an exhaustive 
search was conducted.  No other sources of records have been 
identified.  VA has satisfied its duty to notify and assist 
this veteran. 

The veteran seeks service connection for a low back disorder.  
Service connection was originally denied by rating decision 
in May 1968.  Evidence of record at that time included the 
veteran's service medical records and an August 1967 VA 
examination.  The veteran did not appeal this decision.  
Since then, the veteran has attempted to reopen his claim on 
several occasions.  The Board confirmed a denial of benefits 
in November 1997 and again in September 2002.  In addition to 
the aforementioned evidence, also of record at the time of 
the last Board denial were VA outpatient clinical records, 
dated from August 1988 to January 2001, and private medical 
opinions by Dr. O. P. R., dated in March 1990, March 1991, 
and August 1991.

In December 2002, the veteran submitted a formal claim for 
service connection for a low back disorder.  He was advised 
of the need to submit new and material evidence to reopen the 
claim.  When no response was received, the RO denied the 
veteran's claim by rating decision in June 2003.  The veteran 
did not file a notice of disagreement with this decision; 
therefore, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In July 2003, the veteran submitted a statement again 
expressing his intent to reopen his claim.  In October 2003, 
he submitted a medical opinion by Dr. O. P. R., which was 
dated in September 2003.  The RO declined to reopen the 
veteran's claim in a February 2004 rating decision, without 
mention of the September 2003 opinion.  The veteran filed a 
timely appeal with respect to this decision, citing 
specifically the RO's lack of reviewing the submitted 
evidence.  The RO issued a statement of the case in October 
2004, which did, in fact, review the opinion and continued 
the denial based on a lack of new and material evidence. 

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2005).  

The only evidence to enter the record since the last final 
disallowance in June 2003 is the September 2003 medical 
opinion by Dr. O. P. R.  This evidence is technically new, as 
it had not been submitted previously.  However, it is not, in 
fact, material evidence, that is, evidence that offers a 
reasonable possibility of substantiating his claim.  Instead, 
it is merely cumulative and redundant of evidence already of 
record at the time of the last final disallowance.  The same 
doctor offered substantively the same opinion on three prior 
occasions, specifically in March 1990, March 1991, and August 
1991.  

The Board does not doubt that the veteran sincerely believes 
that his current back disorder is related to his in-service 
strain.  He has testified under oath as to the matter.  
However, as a layperson without medical training, he is not 
competent to render opinions on medical causation issues.  
Accordingly, new and material evidence having not been 
received, the veteran's application to reopen his claim of 
entitlement to service connection for a low back disorder is 
denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


